Citation Nr: 0735573	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-18 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  The veteran died in November 1989 and the appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Board will advise the 
veteran when further action on his part is required.


REMAND

The Court has recently held that, because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, although the October 2004 notice letter, and 
other letters from the RO to the appellant, explain the 
meaning of new and material evidence, none of those letters 
specifically provide the basis for the previous denials or 
identify the kind of evidence that would be considered new 
and material in the appellant's case. Therefore, the Board 
finds that the notice requirements as set out in Kent have 
not been satisfied.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant all 
required notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Kent v. Nicholson.

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and her 
representative and request them to 
provide the outstanding evidence.

3.  The RO should also undertake any 
other development it determines to be 
warranted.

4.  Then, the RO should readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, she and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).



